Case 1:20-cr-00179-DLC Document 309 Filed 06/17/21 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 20cr179-1 (DLC)
-V- : ORDER

PRINCE UKO,

Defendant.

DENISE COTE, District Judge:

A sentencing is scheduled to occur on July 2, 2021 at 2:00
PM, Due to the COVID-19 pandemic, the defendant may have the
option of appearing in court or through a videoconference.
Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
question by 5:00 PM on June 24, 2021:

Does the defendant consent to have the proceeding
occur as a videoconference?

If the defendant consents to have the proceeding occur as a
videoconference, please complete and file on ECF the written
consent form attached to this Order if it is feasible to do so.

Dated: New York, New York
June 17, 2021

A
DENISE COTE
United States District Judge

 
